Citation Nr: 1043957	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) (claimed as collapsed lung), to include 
as due to exposure to asbestos, chlorine, phosgene, and 
herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty for more 
than 30 years until his retirement from service in June 1980.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office (RO).  
In April 2006, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  A transcript of the hearing is 
associated with the Veteran's claims file.  In November 2008 and 
in July 2010, the case was remanded for additional development.

In October 2010 written argument, the Veteran's 
representative raised the matter of entitlement to service 
connection for a malignant tumor of the left upper lobe, 
claimed as secondary to herbicide exposure.  Such matter 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ); therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

COPD was not manifested in service, and the preponderance of the 
evidence is against a finding that such disability is related to 
the Veteran's service or to any event therein, to include 
exposure to asbestos, chlorine, phosgene, and herbicides.


CONCLUSION OF LAW

Service connection for COPD, to include as due to exposure to 
asbestos, chlorine, phosgene, and herbicides, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
December 2003, January 2009, and August 2010 letters explained 
the evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  A March 2006 letter also informed the 
appellant of disability rating and effective date criteria.  The 
Veteran has had ample opportunity to respond/ supplement the 
record and he has not alleged that notice in this case was less 
than adequate.

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file.  Pertinent 
postservice treatment records have also been secured.  The RO 
arranged for a VA examination in October 2009 with an addendum 
opinion in February 2010.  In July 2010, the Board remanded this 
matter because it found that the opinions on October 2009 VA 
examination and in a February 2010 addendum required 
supplementation and clarification.  In August 2010, the October 
2009 VA examiner reviewed the Veteran's claims file again and 
rendered another addendum opinion.  A review of this opinion 
shows that it answers the questions posed in the July 2010 Board 
remand and contains sufficiently specific clinical findings and 
informed discussion of the pertinent history and features of the 
disability on appeal to provide probative medical evidence 
adequate for adjudication purposes.  See Dyment v. West, 13 Vet. 
App. 141 (1991) (a remand is not required under Stegall v. West, 
11 Vet. App. 268 (1998) where there is substantial compliance 
with the Board's remand instructions); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  Notably, 
neither the Veteran nor his representative has argued that the 
August 2010 addendum opinion is less than adequate.

The Veteran has not identified any pertinent evidence that 
remains outstanding and in a statement received in October 2010, 
indicated that he did not have any more information or evidence 
to submit to support his claim.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The Veteran alleges his COPD is the result of exposure to 
chlorine, phosgene, herbicides and asbestos in service.  In 
particular, he alleges he was exposed to chlorine while working 
in water treatment and sewage disposal, to phosgene while working 
in refrigeration, to herbicides while stationed in Vietnam, and 
to asbestos while insulating boiler and steam distribution lines 
aboard ships.  See October 2004 notice of disagreement and April 
2006 DRO hearing transcript.

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnosis relating to a respiratory disorder, 
including COPD.  On June 1980 service separation examination, a 
clinical evaluation of his lungs and chest was normal.

The Veteran's service personnel records document that he served 
in the Republic of Vietnam during the Vietnam era.  They also 
show that his military occupational specialties in service 
included working with utilities aboard naval ships.  In this 
capacity, he was assigned to maintain and operate boilers of 
heating plants and systems, refrigeration equipment, air 
conditioning equipment, water treatment and storage equipment, 
and other sanitary and water systems.

The Veteran's extensive postservice treatment records from Brooke 
Army Medical Center show that he receives periodic treatment for 
a chronic lung disorder.  Such evidence includes complaints of 
shortness of breath and findings consistent with COPD.  They are 
silent for any medical opinions relating the Veteran's chronic 
lung disorder with his service or any event therein, to include 
his exposure to chlorine, phosgene, herbicides, and asbestos.

During the April 2006 DRO hearing, the Veteran testified that he 
could not recall any of his physicians telling him that the 
chemicals he was exposed to in service may have been the cause of 
his current disabilities, including COPD.

On October 2009 VA examination, the examiner conducted a physical 
examination of the Veteran and reviewed his claims file (which 
included the report of a December 2008 pulmonary function test 
(PFT) showing mild obstruction and no bronchodilator response).  
Based on the foregoing, the examiner gave the Veteran diagnoses 
of COPD and asbestosis.  He opined that the Veteran's COPD was 
"as least as likely as not (50/50 probability) caused by or a 
result of tobacco," as the Veteran had smoked in service.  He 
also opined that the asbestosis was "as least as likely as not 
(50/50 probability) caused by or a result of exposure to 
asbestosis," explaining that the Veteran was exposed to asbestos 
for several years while in service.  On January 2010 PFT, no 
obstruction or restriction was noted, and there was no 
bronchodilator response.  A moderate decrease in diffusion 
capacity was noted.  Based on this study, in a February 2010 
addendum opinion, the October 2009 VA examiner opined, "The 
veteran's PFTs are due solely to his tobacco use.  DLCO is low 
due to tobacco use."

In the July 2010 remand, the Board noted that although the 
October 2009 VA examiner had listed a diagnosis of asbestosis 
(and related it to asbestos exposure in service), he had not 
pointed to any findings on his October 2009 VA examination or in 
the report of the January 2010 PFT that would support/explain the 
rationale for the diagnosis of asbestosis.  The Board requested 
that the October 2009 VA examiner provide a clarifying opinion.  
In August 2010, the examiner re-reviewed the Veteran's claims 
file and stated that a correction needed to be made to his 
October 2009 report.  He stated that there was no asbestosis 
finding in the Veteran, and explained that a January 2009 CT scan 
of the thorax did not show any evidence of asbestosis and that 
PFT studies completed showed evidence of obstruction consistent 
with COPD.  He further opined that the COPD was consistent with 
tobacco use, and was "less likely as not" related to the 
environmental hazards that the Veteran encountered in service.  
He explained that tobacco use was a known cause of COPD, and that 
COPD was not known to be caused by exposure to chlorine, 
phosgene, herbicides, and asbestos.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The evidence shows that the Veteran has COPD.  His STRs, 
including his service separation examination report, are silent 
for a respiratory disability, including COPD.  Consequently, 
service connection for COPD on the basis that such disability 
became manifest in service and persisted is not warranted.  

The Veteran provides alternate theories of entitlement to the 
benefit sought.  First he claims his COPD is causally related to 
his exposure to Agent Orange in service.  The law provides that, 
if a veteran was exposed to an herbicide agent during service, 
the following diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended its adjudication 
regulations governing service connection for diseases associated 
with exposure to certain herbicide agents by expanding the class 
of diseases that may be presumptively service-connected if 
present in a veteran who was exposed to Agent Orange in service.  
Specifically, the final rule amends 38 C.F.R. § 3.309(e) by 
removing "chronic lymphatic leukemia" and adding, in its place, 
"All chronic B-cell leukemias (including, but not limited to, 
hairy-cell leukemia and chronic lymphocytic leukemia)"; by 
adding "Parkinson's disease"; and by adding "Ischemic heart 
disease (including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina)".  See 75 Fed. Reg. 53202, 53216 (Aug. 31, 2010).  

Although there is evidence that the Veteran served in Vietnam and 
thus is presumed to have been exposed to herbicides, COPD is not 
listed among the diseases enumerated under 38 C.F.R. § 3.309(e), 
to include the newly included diseases effective August 31, 2010; 
consequently, the herbicide presumptive provisions of 38 U.S.C.A. 
§ 1116 do not apply.  The United States Court of Appeals for the 
Federal Circuit has determined that a claimant who suffers from a 
disability that is not listed among those for which presumptive 
service is afforded based on exposure to Agent Orange is not 
precluded from establishing service connection for such 
disability as due to Agent Orange exposure with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
The only competent (medical) evidence in the record that 
addresses this question is the August 2010 addendum opinion by 
the October 2009 VA examiner, which states that herbicide agents 
are not a known cause for COPD.  

The Veteran also alleges that his COPD is the result of exposure 
to chlorine and phosgene.  While his service personnel records 
show that he worked extensively with utilities aboard naval 
ships, and thus it is likely (and may be conceded) that he was 
exposed to chlorine and phosgene therein, there is no evidence in 
the record to support a nexus between such exposure and his COPD.  
The only competent (medical) opinion that addresses this question 
is the August 2010 addendum opinion by the October 2009 VA 
examiner, which states that chlorine and phosgene are not known 
causes for COPD.  

The Veteran's final theory of entitlement is that his COPD is 
related to asbestos exposure in service.  There is no specific 
statutory guidance, nor has the Secretary of VA promulgated any 
regulations in regard to asbestos exposure claims.  However, VA 
has issued a circular on asbestos-related diseases, which has 
been incorporated into the VA Adjudication Procedure Manual.  See 
DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA 
Adjudication Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9.  The 
provisions stipulate that VA must determine whether military 
records demonstrate evidence of asbestos exposure during service, 
develop whether there was pre-service and/or postservice 
occupational and other asbestos exposure, and determine whether 
there is a relationship between asbestos exposure and the claimed 
disease.

As was noted, the Veteran worked extensively with utilities 
aboard naval ships; thus, it is likely (and not in dispute) that 
his shipboard duties involved some level of exposure to asbestos.  
What he must still show to establish service connection for COPD 
is that such disability is related to his asbestos exposure in 
service.  The record does not show that there is such a nexus.

On October 2009 VA examination, the examiner opined that the 
Veteran's COPD was due to his history of tobacco use.  This 
opinion was essentially repeated in the February 2010 and August 
2010 addendum opinions.  Significantly, these are the only 
competent (medical) opinions of record that address whether the 
Veteran's COPD is related to his asbestos exposure in service.  
As there is no competent evidence to the contrary, and given the 
references to evidence which reflect familiarity with the entire 
record, and the explanation of the rationale, the Board October 
2009 VA examiner's opinions probative.

The Board notes that during the October 2009 VA examination, the 
examiner also gave the Veteran a diagnosis of asbestosis and 
opined that such was related to his exposure in service.  
However, in his August 2010 addendum opinion, the examiner 
corrected this earlier statement, stating that reports from 
diagnostic studies performed on the Veteran did not support a 
finding that he had asbestosis.  Notably, in the absence of 
competent evidence of a current medical diagnosis of asbestosis 
and/or an asbestos-related disease other than COPD, service 
connection for such disability cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

In summary, the evidence of record does not show that the 
Veteran's COPD is related to his exposure to herbicides, 
chlorine, phosgene, and/or asbestos in service.  The [VA] medical 
opinions of record are against a nexus between the disability and 
the cited environmental factors, and the Veteran's private 
treatment records are silent regarding a nexus between the 
disability and the various environmental exposures  .  During the 
April 2006 DRO hearing, the Veteran testified that none of his 
treating physicians had ever told him that his COPD was related 
to his exposure to herbicides, chlorine, phosgene, or asbestos in 
service.  As for his own arguments relating his COPD to the 
environmental hazards he encountered in service, the Veteran is a 
layperson and lacks the training to opine regarding medical 
causation; whether a disease is related to remote exposure to 
herbicides, chlorine, phosgene, and/or asbestos is a medical 
question, and is not capable of resolution by lay observation.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's COPD is in any way related to his service.  
Accordingly, the claim of service connection for such disability 
must be denied.


ORDER

Service connection for COPD (claimed as collapsed lung), to 
include as due to exposure to asbestos, chlorine, phosgene, and 
herbicides (Agent Orange), is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


